                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

H.H.,

        Plaintiff,

                                                      Civil Action 2:19-cv-755
        v.                                            Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Elizabeth P. Deavers

G6 HOSPITALITY, LLC, et al.,

        Defendants.


M.A.,

        Plaintiff,

                                                      Civil Action 2:19-cv-849
        v.                                            Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Elizabeth P. Deavers

WYNDHAM HOTELS &
RESORTS, INC., et al.,

        Defendants.

                                   OPINION AND ORDER1

        This matter is before the Court for consideration of Plaintiffs’ Motion to Compel

Defendant Wyndham Hotels & Resorts, Inc. to Produce Documents (Case No. 2:19-cv-755

(“H.H.”), ECF No. 148; Case No. 2:19-cv-849 (“M.A.”), ECF No. 246), a Motion jointly filed by




1
  This Opinion and Order notwithstanding, the Court is aware that the parties in H.H. have
reached “a settlement in principle.” (H.H., ECF No. 183 at PAGEID # 2270.) Based on the
parties’ representations during the April 27, 2021 Status Conference, the Court expects that the
H.H. parties will file dismissal papers in the coming weeks.
Plaintiffs in the above related cases.2 This Motion has been fully briefed in each case and is ripe

for decision. For the reasons stated herein, the Motion is GRANTED.

                                                  I.

         In September 2019, Plaintiffs served Wyndham with substantially identical requests for

production and interrogatories. (See H.H., ECF No. 148-13 (in M.A.); ECF No. 148-14 (in

H.H.).)3 On April 30, 2020 Plaintiffs’ counsel wrote Wyndham’s counsel a letter to identify

purported deficiencies in Wyndham’s production. (ECF No. 148-2.) On May 22, 2020,

Wyndham’s counsel responded that “Plaintiff’s Requests are overly broad, unduly burdensome,

and not reasonably tailored or proportional to the needs of the case.” (ECF No. 148-3.)

Nevertheless, Wyndham offered some compromises and suggested that the parties meet and

confer to discuss Wyndham’s document production. (Id. at PAGEID # 1806.)

         Between May 2020 and August 2020, the parties met and conferred on numerous

occasions to attempt to resolve various discovery disputes. (See ECF No. 148 at PAGEID ##

1776-1779.) On August 25, 2020, the Court held a Status Conference to allow the parties to

present their positions. (ECF No. 143.) During the Status Conference, Chief Judge Marbley and

the Undersigned discussed at length the scope of permissible discovery, and by the end of the

conference Chief Judge Marbley noted that “the process should be able to move along more

expeditiously now that [the parties] know where Chief Magistrate Judge Deavers and I stand on

some of these issues.” (Id. at PAGEID # 1741.) The Court advised the parties to continue to

meet and confer. (Id.)


2
 Plaintiffs in these related cases served identical discovery on Defendant Wyndham Hotels &
Resorts, Inc. (“Wyndham”), so the legal issues arising from those discovery requests necessarily
overlap. (See H.H., ECF No. 148-13 (discovery requests in M.A.); ECF No. 148-14 (in H.H.).)
The Court will enter this Opinion and Order in each case.
3
    Unless noted otherwise, the Court will cite to documents as they appear on the H.H. docket.

                                                  2
       The parties were unable to resolve their disputes. On October 7, 2020, this matter came

before the Court again for a telephonic status conference. (ECF No. 147.) The parties indicated

at that time that they had reached impasse with respect to two issues related to the scope of

discovery and the timeframe going back from the relevant trafficking period for which

Defendants must search and provide documents. (Id.) Accordingly, the Court set a briefing

schedule for the subject Motion to Compel. (Id.) On October 21, 2020, Plaintiffs timely filed

the subject Motion in both cases. (ECF No. 148; see also M.A., ECF No. 246.) On November 4,

2020, Wyndham timely filed Opposition briefs. (H.H., ECF No. 153; M.A., ECF No. 252.) Also

on November 4, 2020, Defendant Choice Hotels International, Inc. (“Choice”) filed a Response

to Plaintiff M.A.’s Motion to Compel. (M.A., ECF No. 251.) On November 12, 2020, Plaintiffs

filed Reply briefs. (H.H., ECF No. 156; M.A., ECF No. 253.)

                                                 II.

       “District courts have broad discretion over docket control and the discovery process.”

Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citation omitted). “‘It is

well established that the scope of discovery is within the sound discretion of the trial court.’” Id.

(quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)). The Federal Rules of Civil

Procedure provide that “[p]arties may obtain discovery regarding any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case. . . .” Fed. R.

Civ. P. 26(b)(1). “Information within this scope of discovery need not be admissible in evidence

to be discoverable.” Id. While a plaintiff should “not be denied access to information necessary

to establish her claim,” a plaintiff may not be “permitted to ‘go fishing’ and a trial court retains

discretion to determine that a discovery request is too broad and oppressive.” In re Ohio

Execution Protocol Litigation, 845 F.3d 231, 236 (6th Cir. 2016) (citation omitted); see also



                                                  3
Gallagher v. Anthony, No. 16-cv-00284, 2016 WL 2997599, at *1 (N.D. Ohio May 24, 2016)

(“[D]istrict courts have discretion to limit the scope of discovery where the information sought is

overly broad or would prove unduly burdensome to produce.”).

       Federal Rule of Civil Procedure 37 permits a party to file a motion for an order

compelling discovery if another party fails to respond to discovery requests, provided that the

motion to compel includes a certification that the movant has, in good faith, conferred or

attempted to confer with the party failing to respond to the requests. Fed. R. Civ. P. 37(a)(1).

The Court is satisfied that this prerequisite has been satisfied, as Plaintiffs have attached several

exhibits documenting the extensive meet and confer correspondence between the parties.

       Determining the scope of discovery is within the Court’s discretion. Bush v. Dictaphone

Corp., 161 F.3d 363, 367 (6th Cir. 1998). “The proponent of a motion to compel discovery bears

the initial burden of proving that the information sought is relevant.” Gruenbaum v. Werner

Enter., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (citation omitted). If the movant makes this

showing, “then the burden shifts to the non-movant to show that to produce the information

would be unduly burdensome.” Prado v. Thomas, No. 3:16-CV-306, 2017 WL 5151377, at *1

(S.D. Ohio Oct. 19, 2017) (citing O’Malley v. NaphCare, Inc., 311 F.R.D. 461, 463 (S.D. Ohio

2015)); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (stating

that a party claiming undue burden or expense “ordinarily has far better information—perhaps

the only information—with respect to that part of the determination” and that a “party claiming

that a request is important to resolve the issues should be able to explain the ways in which the

underlying information bears on the issues as that party understands them”).

       The Federal Rules of Civil Procedure grant parties the right to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ.



                                                  4
P. 26(b)(1); see also Siriano v. Goodman Mfg. Co., L.P., No. 2:14-CV-1131, 2015 WL 8259548,

at *5 (S.D. Ohio Dec. 9, 2015). “Relevance is construed very broadly for discovery purposes.”

Doe v. Ohio State Univ., No. 2:16-CV-171, 2018 WL 1373868, at *2 (S.D. Ohio Mar. 19, 2018)

(emphasis in original) (citations omitted). Despite being construed broadly, the concept of

relevance is not unlimited. Averett v. Honda of Am. Mfg., Inc., No. 2:07-cv-1167, 2009 WL

799638, at *2 (S.D. Ohio March 24, 2009). Indeed, “[t]o satisfy the discoverability standard, the

information sought must have more than minimal relevance to the claims or defenses.” Doe,

2018 WL 1373868 at *2 (citations omitted). Furthermore, when information is “negligibly

relevant [or] minimally important in resolving the issues,” the standard has not been satisfied.

Id. (citation omitted).

        “[T]he Federal Rules of Civil Procedure instruct district courts to limit discovery where

its ‘burden or expense . . . outweighs its likely benefit, taking into account the needs of the case,

the amount in controversy, the parties’ resources, the importance of the issues at stake in the

litigation, and the importance of the proposed discovery in resolving the issues.’” Surles ex rel.

Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (quoting former Fed. R.

Civ. P. 26(b)(2)(C)(iii)). This Court has previously held that “[t]hese factors are retained in

revised Fed. R. Civ. P. 26(b)(1), reflecting ‘their original place in defining the scope of

discovery’” because “‘restoring proportionality’ is the touchstone of revised Rule 26(b)(1)’s

scope of discovery provisions.” Siriano, 2015 WL 8259548, at *5 (citing Fed. R. Civ. P.

26(b)(1)). In analyzing the extent of the burden on the producing party, the Court of Appeals for

the Sixth Circuit “has held that limiting the scope of discovery is appropriate when compliance

‘would prove unduly burdensome,’ not merely expensive or time-consuming.” Id. at *6 (citing

Surles, 575 F.3d at 305) (emphasis in original).



                                                   5
                                                III.

       Applying the foregoing authority, the Court now considers Plaintiffs’ Motion to Compel

Defendant Wyndham Hotels & Resorts, Inc. to Produce Documents. (ECF No. 148.) Although

pursuing separate claims in different cases, the two moving Plaintiffs seek identical relief:

       Plaintiffs seek an order that:
       1)      Plaintiffs may discover what Wyndham knew “generally” about human
               trafficking, and the scope of relevant discovery is not limited to what
               Wyndham knew “specifically” at the specific hotels where these particular
               plaintiffs were trafficked.
       2)      That Wyndham must search for relevant documents in possession of
               Wyndham Corporate, Days Inn Corporate (for M.A.), and Super 8
               Corporate (for H.H.);
       3)      That Wyndham’s search obligations are:
               a) For most requests for production, from five years prior to the start of the
                  alleged trafficking period in each case up through the end of 2015,
                  which is the end of a trafficking period in both the M.A. and H.H. cases;
               b) For any request that involves issues of the feasibility of taking steps to
                  mitigate human trafficking, from five years prior to the start of the
                  alleged trafficking period in each case up through the end of 2019;
               c) For any requests that involves issues of Wyndham’s control over its
                  hotels generally, from five years prior to the start of the alleged
                  trafficking period in each case up through the end of 2019; and
       4)      That Wyndham disclose the identities of Wyndham employees who are
               “most likely to possess ESI and hard copy documents” as requited in the
               ESI order. (See ECF No 162-3 at p. 12.).

(ECF No. 148 at PAGEID ## 1773-1774; see also ECF No. 156 at PAGEID # 2022.) The Court

will address each of these requests in turn.

1.     Plaintiffs may discover what Wyndham knew “generally” about human trafficking,
       and the scope of relevant discovery is not limited to what Wyndham knew
       “specifically” at the specific hotels where these particular Plaintiffs were trafficked.

       First, Plaintiffs seek an Order that they “may discover what Wyndham knew ‘generally’

about human trafficking, and the scope of relevant discovery is not limited to what Wyndham

knew ‘specifically’ at the specific hotels where these particular plaintiffs were trafficked.” (ECF


                                                 6
No. 148 at PAGEID ## 1773-1774; see also ECF No. 156 at PAGEID # 2022.) In response,

Wyndham represents that it “will diligently search for and produce documents relating to its

general knowledge of and provision of training regarding human trafficking,” so there is “[n]o

remaining dispute.” (ECF No. 153 at PAGEID ## 2001-2003.) In their Reply briefs, Plaintiffs

submit that Wyndham “essentially concedes” to Plaintiffs’ position.4 (ECF No. 156 at PAGEID

## 2023, 2029.) This Court agrees that there appears to be no dispute, and Plaintiffs’ Motion is

therefore GRANTED on this issue.

2.     Wyndham must search for relevant documents in the possession of Wyndham
       Corporate, Days Inn Corporate (for M.A.), and Super 8 Corporate (for H.H.).

       Next, Plaintiffs request that Wyndham search three entities for relevant documents: (1)

Wyndham’s corporate office; (2) the corporate office of Days Inn; and (3) the corporate office of

Super 8. (See, e.g., ECF No. 148 at PAGEID # 1787.) Plaintiffs argue that “[t]his is

proportionate because Wyndham is the defendant, and should (obviously) have to search its own

corporate records, and Days Inn and Super 8 are the brand’s wholly owned subsidiaries, where

plaintiffs were trafficked, so they are likely to have highly probative material.” (Id.)


4
  During the August 25, 2020 Status Conference, the Court commented that “these are the types
of things that we are expecting counsel to meet and confer more thoroughly before coming to the
Court with all of these issues.” (ECF No. 143 at PAGEID # 1736.) The Court stands by this
statement. While it is always encouraging for parties to resolve disputes without Court
intervention, the Court is perplexed as to why Wyndham only “concede[d]” to multiple of
Plaintiffs’ discovery requests after Plaintiffs filed the subject Motion to Compel. As the
extensive correspondence indicates, Wyndham surely was aware of Plaintiffs’ positions on these
issues before Plaintiffs filed the subject Motion to Compel, yet Wyndham did not agree to certain
of Plaintiffs’ requests until after Plaintiffs had exerted considerable time and resources filing the
subject Motion to Compel.
As all involved are well aware, the purpose of having the parties meet and confer in good faith is
to avoid unnecessary delays, prevent unnecessary contention between the parties, and to preserve
the resources of the parties and of the Court. While the Court will not consider whether
Wyndham failed to meet and confer in good faith as to the issues to which Wyndham no longer
objects, the Court expects the parties to be at a genuine impasse should the Court be asked to
resolve any future disputes.

                                                  7
       In response, Wyndham argues that its franchisor subsidiaries “have entered into franchise

agreements with more than 9,000 independently owned and operated franchised hotels, globally,

and more than 6,000 in the United States.” Wyndham explains that “Plaintiff’s effort to compare

9,000 entities to three made throughout Plaintiff’s Motion is not correct.” (ECF No. 153 at

PAGEID ## 2000-2001.) Regardless, Wyndham submits that it “has produced and continues to

diligently search for and produce ‘corporate’ documents – i.e., documents that relate to WHRI,

Super 8®, and/or DIW.” (Id. at PAGEID # 2001.) Wyndham continues that it “will diligently

search for and produce documents from the [] franchised hotels located within the State of

Ohio,” so the only remaining dispute is “[w]hether [Wyndham] must search for and produce

responsive documents from approximately 2,900 Days Inn® and Super 8® franchises in the

United States.” (Id. at PAGEID # 2003.) To that end, Wyndham argues that “any potential

benefit to Plaintiff that could be derived by the production of guest complaints from

approximately 2,900 Super 8® and Days Inn® franchises throughout the United States and/or

producing documents post-2015 is significantly outweighed by the burdens of harvesting,

reviewing, and producing such information.” (Id. at PAGEID # 2004.) In Reply, Plaintiffs argue

that Plaintiffs have “created a straw man” and/or a “boogeyman that has nothing to do with what

Plaintiffs are currently seeking.” (ECF No. 156 at PAGEID ## 2024-2025.)

       The Court agrees with Plaintiffs. Having agreed that Plaintiffs are entitled to discover

documents that relate to what it knew “generally” about human trafficking, Wyndham has failed

to demonstrate that it would be unduly burdensome or disproportionate to the needs of the case

to allow Plaintiffs to discover documents from three corporate entities. Despite Wyndham’s

efforts to present Plaintiffs’ request as misleading, the Court finds that it is Wyndham which is

trying to frame Plaintiffs’ request as more than it is. The fact that there are approximately 2,900



                                                 8
Super 8 and Days Inn franchises in the United States does not mean that Plaintiffs seek

documents from each one. Instead, Plaintiffs have clearly articulated that they “seek records

from Wyndham’s corporate offices (and from Days Inn® and Super 8®) that indicate what

employees, managers, and officers of Wyndham knew or should have known about human

trafficking.” (See ECF No. 156 at PAGEID # 2024.) This has been Plaintiffs’ consistent

position since June 12, 2020,5 and the Court advised Wyndham during the August 25, 2020

Status Conference that what was communicated to its corporate offices is relevant in discovery:

       CHIEF JUDGE MARBLEY: Now, I think that we can get through this. You're
       right, Mr. Sager, the plaintiffs aren't entitled to everything from every Days Inn for
       eternity, okay? You're right about that. I don't think that Mr. Tisi expects that.
       Maybe he does, but, if so, he's wrong about that. But you have to know, Mr. Sager,
       that if they asked for policies that Wyndham as the parent promulgated to its
       franchisees like you must have a sign that's X dimension that has X lettering on it
       in order to comply with the franchise agreement, you have that. But you also might
       have some policies about how to prevent sex trafficking, how to recognize it that
       you sent down to your various franchisees. I don't know. That's the purpose of
       discovery.
       ***
       See, if somebody has an unpleasant experience at a hotel, that may or may not
       violate a federal law. But, if somebody sees -- if somebody advises the parent that
       I think there's a prostitution ring or human trafficking going on, and they call

5
  See, e.g., ECF No. 148-4 at PAGEID # 1810 (June 12, 2020 letter) (“[W]e will agree to limit
our request to responsive documents in the possession of Wyndham (WHRI) corporate and Days
Inn International which are common to both M.A. and H.H. In addition, for the H.H. case, we
would request documents in the possession of Super 8.”); ECF No. 148-6 at PAGEID # 1816
(June 30, 2020 letter) (“[Y]our letter dated June 24, 2020 does not appear to reject our proposed
scope limitations to Wyndham corporate, Days Inn Worldwide and Super 8 Worldwide.
Therefore, we presume you are in agreement with our proposal and appreciate your cooperation
on that issue.”); ECF No. 148-9 at PAGEID # 1826 (August 11, 2020 letter); ECF No. 148-11 at
PAGEID # 1840 (August 17, 2020 letter) (“To be clear: Plaintiffs agreed to limit their requests to
Wyndham Corporate (for both cases) and, in addition, the Days Inn Brand, i.e., the Days Inn
Division, since M.A. was trafficked at Days Inn Hotels and the Super 8 Brand, i.e. the Super 8
Division, since H.H. was trafficked at the Super 8 hotel.”); ECF No. 143 at PAGEID # 1718
(August 25, 2020 Status Conference) (“So, when we originally made our request, we were
unaware that they could be interpreted as requiring them to go to nine thousand individually
owned properties. We heard them on that, and we’ve agreed for months that that would be -- we
could narrow it from nine thousand to two per case.”).)

                                                 9
       corporate, and then corporate has its fine lawyer, Mr. Sager, who knows about the
       TVPRA and says, you know what, that is a violation of federal law and perhaps we
       need to promulgate a policy across -- to all of our franchisees that you need to look
       for A, B, C and D so we don't violate federal law.
       There is not a federal law that says, yes, they're entitled to a pleasant stay and, yes,
       they're entitled to not have the family next door making noise after ten o'clock. So
       you're right. You would say, well, look, tell the franchisee in Columbus that they've
       got to do something about the unwanted noise. But when your client is maybe
       unwittingly a party to a violation of federal law, that may or may not cause you to
       enact certain systemwide policies. That's why what happened in Zanesville,
       communicated to corporate that may be a violation of federal law is relevant
       in discovery.

(ECF No. 143 at PAGEID ## 1715, 1725-1726 (emphasis added).) For this reason, the Court

rejects Wyndham’s argument that the scope of Plaintiffs’ proposed discovery exceeds what could

be reasonably relevant. (See, e.g., ECF No. 153 at PAGEID ## 2005-2008.)

       The Court also rejects Wyndham’s argument regarding the burden of production, since

Plaintiffs are only concerned about complaints regarding human trafficking, as established at the

August 25, 2020 Status Conference:

       CHIEF MAGISTRATE JUDGE DEAVERS: To be clear, if we do brief this, I want
       to emphasize that as I understand it, we're not talking about all six thousand
       franchisees anymore. We're talking about two brands and the Wyndham
       corporate. We're talking about Super 8 and Days Inn. The burden would be
       different, and the proportionality response or the argument is also different if
       we're talking about just these two brands and Wyndham generally.
       [COUNSEL FOR WYNDHAM]: I think that's correct. And I think the number -
       - I will provide the number to plaintiffs or the Court. I don't know if the number is
       a thousand or 1,500. It's different for every defendant in this case. The burden,
       though -- when Mr. Tisi says other Wyndham brands or Your Honor says other --
       Wyndham corporate, the Wyndham discusses in great detail the Case Details
       Reports that are available for each definition in the discovery would encompass
       every one of 18 brands. So you are correct, Your Honor. If we are limiting it to
       two brands, it is less. But I would suggest to Your Honor that it's still quite
       burdensome, and I do appreciate the distinction you're making.
       CHIEF JUDGE MARBLEY: And I will add that that -- Judge Deavers read it
       correctly. That is the distinction. But, you know, again, I don't think that anyone
       is talking about all of the -- all criminal complaints or all complaints made
       about everything across those brands. I think that the question was about sex
       trafficking.

                                                 10
       [COUNSEL FOR PLAINTIFFS]: Yes, Your Honor. That is -- that is correct, and
       human trafficking at the hotels. This is Chris Tisi. We've always been limited to
       that. I don't care about loud kids in the hallway or bedbugs. That's just not
       what we're interested in.
       [COUNSEL FOR WYNDHAM]: That's actually very helpful because the term
       of art was suspicious activity which had dishonest, illegal or criminal activities. So
       that's helpful.

(ECF No. 143 at PAGEID ## 1733-1734 (emphasis added).) Notwithstanding the above “very

helpful” discussion, Wyndham now suggests that Plaintiffs request “the production of [all] guest

complaints from approximately 2,900 Super 8® and Days Inn® franchises throughout the United

States.” (ECF No. 153 at PAGEID # 2004.) Consistent with this misrepresentation, Wyndham

analyzed the burden of producing full Case Details Reports – which by Wyndham’s admission

would include minor things such as “leaky faucets” – for every Days Inn and Super 8 hotel in the

country. (Id. at PAGEID ## 2008-2011.) If that were Plaintiffs’ request, Wyndham is likely

correct that it would be outside the bounds of discovery in this case. But that is nowhere close to

what Plaintiffs seek, as was understood by all at the August 25, 2020 Status Conference.

       For this reason, the Declaration of Michael Mahar, see ECF No. 153-1, is irrelevant to the

Court’s analysis. While Mr. Mahar’s Declaration sets forth how burdensome it would be to

produce full Case Details Reports (which are “not limited to any particular type of report or

complaint”) for each of Wyndham’s branded hotels, this was not Plaintiff’s request. (ECF No.

153-1.) Additionally, although Mr. Mahar states that “[m]y team can apply filters to the

database, but the output . . . would not be in a form that reflects the data as it is displayed and

used in the ordinary course of business,” Wyndham has failed to demonstrate why such filtered

results would not show “what employees, managers, and officers of Wyndham knew or should

have known about human trafficking,” which was Plaintiffs’ request. (See ECF No. 156 at

PAGEID # 2024.) Just because Wyndham’s employees, managers, and officers may have


                                                  11
reviewed the information in a different (i.e., unfiltered) form, that does not mean that Plaintiffs

are not entitled to review this information. It is not an all-or-nothing (or unfiltered-or-nothing)

proposition, and Mr. Mahar’s declaration is silent as to the burden of producing the filtered

information requested by Plaintiffs. In short, while Plaintiffs have met their burden of showing

that the request is relevant, Wyndham has failed to meet its burden of showing how Plaintiffs’

request is unduly burdensome. Prado, 2017 WL 5151377, at *1.

       For the above reasons, Plaintiffs’ Motion is therefore GRANTED on this issue. The

Court ORDERS that Wyndham must search for relevant documents in the possession of

Wyndham Corporate, Days Inn Corporate (for M.A.), and Super 8 Corporate (for H.H.).

3.     Wyndham’s search obligations.

       a.      Time period.

       Plaintiffs also seek an Order that Wyndham’s search obligations are “[f]or most requests

for production, from five years prior to the start of the alleged trafficking period in each case up

through the end of 2015, which is the end of a trafficking period in both the M.A. and H.H.

cases.” (ECF No. 148 at PAGEID ## 1773.) In response, Wyndham affirmatively notes that it is

“willing to agree to produce documents beginning in 2010, i.e., five years prior to the period of

the alleged trafficking, and concluding with the end of the alleged trafficking in 2015[.]” (ECF

No. 153 at PAGEID # 2000.) Thus, there appears to be no dispute, and Plaintiffs’ Motion is

therefore GRANTED on this issue.

       b.      Issues of feasibility and control.

       Plaintiffs also seek an Order that Wyndham must search from five years prior to the start

of the alleged trafficking period in each case up through the end of 2019, for any request that

involves issues of the feasibility of taking steps to mitigate human trafficking or Wyndham’s

control over its hotels generally. (ECF No. 148 at PAGEID ## 1773-1774.) Specifically,

                                                 12
Plaintiffs confirm (and Wyndham appears to understand) that this time frame shall only apply to

Request for Production Nos. 2, 4-7, 10, 13, 25, 28, 38, 39, and 42. (See id. at PAGEID # 1777;

ECF No. 153 at PAGEID # 2003; ECF No. 156 at PAGEID ## 2023-2024; see also ECF No.

148-4 at PAGEID # 1810.) In support, Plaintiffs argue that such a time frame for these requests

is “reasonable because one of Defendants’ key defenses is the argument that they were unable to

alter conduct on the ground at their hotels,” and “Plaintiffs should be permitted to discover more

recent documents to ascertain whether this is true.” (ECF No. 148 at PAGEID # 1788.)

       In Wyndham’s nineteen (19) page response to the Motion to Compel, Wyndham devotes

only two sentences to this issue, summarily stating that “the burdens associated with requiring

WHRI to produce documents post-dating the alleged trafficking period outweigh any potential

‘de minimis’ relevancy such information might have in this case” and “[r]equiring WHRI to

harvest, review, and produce information for an additional four years would exponentially

compound the burdens placed on WHRI, with little if any benefit to Plaintiff.” (ECF No. 153 at

PAGEID # 2011.)6 In Reply, Plaintiffs reject this as a “throwaway argument” and urge that

“subsequent remedial measures are relevant, probative, and admissible because control is an

issue in this case” and “[e]ven if the measures were not admissible (which they are), they would

still be discoverable.” (ECF No. 156 at PAGEID # 2026.)



6
  Wyndham also states, in a footnote, that Plaintiffs “ha[ve] not established that feasibility as to
any particular mitigation measure is even at issue,” and argues that “Plaintiff should not be able
to point to the potential for issues arising around feasibility to conduct a burdensome and far-
reaching fishing expedition.” (ECF No. 153 at PAGEID # 2008, n. 4 (emphasis in original).)
The Court disagrees with this framing, finds that Plaintiffs have demonstrated that the issue of
feasibility is at issue, and rejects Wyndham’s attempt to postpone discussion of the subject
requests until further disputes materialize. While Wyndham’s footnote is vague, the Court hopes
that Wyndham is not suggesting that it is already planning to continue litigating the
discoverability of documents relating to the feasibility of its ability to take steps to mitigate
human trafficking.

                                                13
       The Court agrees with Plaintiffs that “[b]y repeatedly asserting lack of control over its

hotels and its supposed inability to combat trafficking, Wyndham has made the steps it took to

curb trafficking after 2015” relevant and probative. (ECF No. 156 at PAGEID # 2027.) To the

extent Wyndham believes that such discovery will not be admissible under Federal Rule of

Evidence 407, that issue will need to be briefed at a later date, as “[t]he scope of discovery is

significantly more vast than the limitations set forth in the evidentiary rules, including Rule 407.”

Terrell v. Uniscribe Pro. Servs., Inc., No. 1:04 CV 1288, 2005 WL 8166275, at *3 (N.D. Ohio

Nov. 22, 2005); see also Fed. R. Civ. P. 26(b)(1) (“Information within [the] scope of discovery

need not be admissible in evidence to be discoverable.”).

       Here, the requested production is directly relevant to at least part of Wyndham’s theory

of the case. Moreover, Wyndham provides no argument or evidence regarding the burden of

such production. Instead, Wyndham relies on its argument regarding the second issue discussed

above, which the Court has rejected. The Court therefore finds that it would not be unduly

burdensome for Wyndham to extend its search through 2019 for the twelve (12) of Plaintiffs’

Requests for Production at issue.

       For the above reasons, Plaintiffs’ Motion is therefore GRANTED on this issue. The

Court ORDERS that Wyndham must search from five years prior to the start of the alleged

trafficking period in each case up through the end of 2019, for any request that involves issues of

the feasibility of taking steps to mitigate human trafficking or Wyndham’s control over its hotels

generally – specifically, Request for Production Nos. 2, 4-7, 10, 13, 25, 28, 38, 39, and 42.

4.     Wyndham must disclose the identities of Wyndham employees who are “most likely
       to possess ESI and hard copy documents.”

       Finally, Plaintiffs seek an Order that Wyndham must “disclose the identities of Wyndham

employees who are ‘most likely to possess ESI and hard copy documents’ as requited in the ESI


                                                 14
order[.]” (ECF No. 148 at PAGEID ## 1773-1774.) In response, Wyndham affirmatively notes

that it “has identified the six employees most likely to possess relevant documents and ESI,” and

that there is “[n]o issue in dispute.” (ECF No. 153 at PAGEID # 2003.) In their Reply brief,

Plaintiffs agree that “no present dispute remains between Plaintiffs and Wyndham on this

point.”7 (ECF No. 156 at PAGEID 2021.) Thus, there appears to be no dispute at this time, and

Plaintiffs’ Motion is therefore GRANTED on this issue.

5.     Choice, as a third party to the subject dispute, does not have standing to oppose the
       Motion to Compel.

       Separately, Defendant Choice also filed a “limited response” to Plaintiffs’ Motion to

Compel in the M.A. case. (M.A., ECF No. 251.) Choice generally argues that although the

Motion to Compel is “premature and inapplicable as to Choice,” Choice “seeks to have the Court

enforce the ESI Order as written as opposed to offering Plaintiff the generalized advisory

guidance they seek.” (Id. at PAGEID # 3301.)

       By Choice’s own admission, however, “Plaintiff does not include all Defendants in their

Motion and therefore Choice would be guessing as to how Plaintiff intends to proceed against it

on these or similar issues.” (Id. at PAGEID # 3303.) It therefore appears to the Court that

Choice’s limited response was intended to confirm that the subject Opinion and Order will not be

used as a sword by Plaintiffs in any future discovery disputes in these related cases. (Id. at

PAGEID # 3303-3304, n. 3 (“In submitting this Limited Response, Choice desires to prevent this

Court from entering general orders on discovery issues that may be impossible or difficult with

which to comply and which Plaintiff could argue have application beyond Plaintiff’s dispute

with Wyndham.”).)


7
 Plaintiffs also noted, however, that they “reserve the right to revisit this issue if necessary as the
case develops.” (ECF No. 156 at PAGEID # 2021.)

                                                  15
       As it relates to the substance of the subject Motion to Compel, Choice’s response is not

well taken. As Choice freely admits, it has no interest in the subject Motion to Compel.

Nevertheless, Choice’s general concern is well taken. For the sake of clarity the Court

ORDERS that this Opinion and Order is limited ONLY to the subject discovery disputes

between Plaintiffs and Wyndham.

                                               IV.

       For the foregoing reasons, Plaintiffs’ Motion to Compel Defendant Wyndham Hotels &

Resorts, Inc. to Produce Documents (H.H., ECF No. 148; M.A., ECF No. 246) is GRANTED.

The Court ORDERS as follows to the extent that the disputes still remain:

       1)      Plaintiffs may discover what Wyndham knew “generally” about human

               trafficking, and the scope of relevant discovery is not limited to what Wyndham

               knew “specifically” at the specific hotels where these particular plaintiffs were

               trafficked.

       2)      That Wyndham must search for relevant documents in possession of Wyndham

               Corporate, Days Inn Corporate (for M.A.), and Super 8 Corporate (for H.H.);

       3)      That Wyndham’s search obligations are:

               a)     For most requests for production, from five years prior to the start of the

                      alleged trafficking period in each case up through the end of 2015, which

                      is the end of a trafficking period in both the M.A. and H.H. cases;

               b)     For any request that involves issues of the feasibility of taking steps to

                      mitigate human trafficking, from five years prior to the start of the alleged

                      trafficking period in each case up through the end of 2019;




                                                16
              c)       For any requests that involves issues of Wyndham’s control over its hotels

                       generally, from five years prior to the start of the alleged trafficking period

                       in each case up through the end of 2019; and

       4)     That Wyndham disclose the identities of Wyndham employees who are “most

              likely to possess ESI and hard copy documents” as requited in the ESI order. (See

              M.A., ECF No 162-3 at p. 12.).

This Opinion and Order is limited only to the subject discovery disputes between Plaintiffs and

Wyndham.

       IT IS SO ORDERED.



Date: April 30, 2021                       /s/ Elizabeth A. Preston Deavers
                                           ELIZABETH A. PRESTON DEAVERS
                                           UNITED STATES MAGISTRATE JUDGE




                                                 17
